UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08457 Exact name of registrant as specified in charter: Delaware Group Foundation® Funds Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800)523-1918 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Foundation® Equity Fund December 31, 2010 Number of Value Shares (U.S $) Common Stock – 85.76% U.S. Markets – 48.94% Consumer Discretionary – 5.55% †AFC Enterprises 52 $ †Apollo Group Class A †Bally Technologies 17 Big 5 Sporting Goods 34 †Buffalo Wild Wings 17 †Carmike Cinemas 32 CBS Class B 44 †CEC Entertainment 16 †Citi Trends 16 Comcast Class A Cooper Tire & Rubber 28 †DSW Class A 16 †Ford Motor †G-III Apparel Group 28 Guess 33 †Iconix Brand Group 40 †Jack in the Box 19 Jarden 40 †Jo-Ann Stores 8 Jones Group 32 †Jos. A Bank Clothiers 14 †Kohl's 30 Lincoln Educational Services 25 Lowe's Macy's 68 McDonald's 40 Meredith 42 National CineMedia 28 NIKE Class B 92 Nordstrom 50 †Perry Ellis International 27 Phillips-Van Heusen 21 †Prestige Brands Holdings 57 †Shuffle Master 59 Staples Starbucks 35 †Steven Madden 17 Tanger Factory Outlet Centers 17 Target 37 †Tenneco 20 Time Warner Cable 35 †Ulta Salon Cosmetics & Fragrance 16 Viacom Class B 63 Wal-Mart Stores 19 †WMS Industries 25 Consumer Staples – 4.61% Archer-Daniels-Midland Avon Products Bunge 61 Casey's General Stores 19 Coca-Cola 12 Colgate-Palmolive 31 CVS Caremark †Fresh Market 12 J&J Snack Foods 15 Kimberly-Clark Kraft Foods Class A PepsiCo 47 Procter & Gamble Safeway †Susser Holdings 56 Walgreen Energy – 4.89% Berry Petroleum Class A 24 †Bristow Group 17 †Carrizo Oil & Gas 26 Chevron ConocoPhillips EOG Resources EQT 18 Exxon Mobil †Key Energy Services 59 Lufkin Industries 12 Marathon Oil National Oilwell Varco †Newfield Exploration 14 Occidental Petroleum 38 †Pioneer Drilling 79 †Rosetta Resources 28 Schlumberger 42 †Swift Energy 19 Williams Financials – 5.86% AFLAC 30 Allstate American Equity Investment Life Holding 55 American Express 27 AmTrust Financial Services 30 Apollo Investment 61 Bank of America Bank of New York Mellon BioMed Realty Trust 38 Boston Private Financial Holdings 86 Capital One Financial 31 City Holding 17 CME Group 24 Delphi Financial Group 24 Dime Community Bancshares 40 DuPont Fabros Technology 27 EastGroup Properties 17 Entertainment Properties Trust 16 Flushing Financial 40 GFI Group 95 Harleysville Group 17 Home Properties 15 Host Hotels & Resorts 83 Independent Bank 18 †IntercontinentalExchange 76 JPMorgan Chase 92 Marsh & McLennan Park National 9 †Piper Jaffray 17 †ProAssurance 10 Prosperity Bancshares 18 Provident Financial Services 43 Prudential Financial 38 Sabra Healthcare REIT 26 Sovran Self Storage 18 †Texas Capital Bancshares 28 Torchmark 32 Travelers Trustmark 28 Webster Financial 20 Wells Fargo Healthcare – 6.34% Abbott Laboratories 36 †Acorda Therapeutics 16 †Air Methods 13 †Align Technology 36 †Alkermes 44 Allergan †Amgen 37 †AMN Healthcare Services 92 Baxter International Cardinal Health †Catalyst Health Solutions 17 †Celera 59 †Celgene 27 †Conmed 30 †CryoLife 58 †Express Scripts 43 †Gen-Probe 21 †Gilead Sciences 45 †Inspire Pharmaceuticals 50 Johnson & Johnson †Martek Biosciences 20 †Medco Health Solutions Merck †Merit Medical Systems 42 †ONYX Pharmaceuticals 22 Perrigo 69 Pfizer †PharMerica 35 Quest Diagnostics †Quidel 41 †Regeneron Pharmaceuticals 19 †SonoSite 22 †Sun Healthcare Group 22 †Thermo Fisher Scientific 28 UnitedHealth Group 90 †Vertex Pharmaceuticals 19 West Pharmaceutical Services 17 Industrials – 4.39% AAON 22 Acuity Brands 12 †Alaska Air Group 42 Applied Industrial Technologies 25 Barnes Group 28 Caterpillar 21 †Chart Industries 23 †Columbus McKinnon 31 †CRA International 15 Cummins 12 Deere 20 Ducommun 20 ESCO Technologies 17 †Esterline Technologies 15 Expeditors International Washington Fluor 26 General Electric †Gibraltar Industries 43 Granite Construction 15 Honeywell International 46 †Hub Group Class A 26 †Kadant 26 †Kforce 40 Koppers Holdings 26 Lincoln Electric Holdings 19 Lockheed Martin 9 Manpower 24 McGrath RentCorp 14 †Metalico 68 †MYR Group/Delaware 31 Norfolk Southern 35 Northrop Grumman Republic Services 31 Rockwell Collins 17 Roper Industries 14 †Tetra Tech 22 †Titan Machinery 32 Towers Watson Class A 13 Tutor Perini 20 Union Pacific 12 †United Stationers 14 United Technologies 46 †URS 26 US Ecology 27 Waste Management Information Technology – 12.55% †Adobe Systems †Amkor Technology 81 Anixter International 13 †Apple 67 †Applied Micro Circuits 46 †Atheros Communications 9 †Cisco Systems †EMC/Massachusetts Expedia 40 †FARO Technologies 28 †Google Class A 24 Hewlett-Packard 63 iGate 26 Intel International Business Machines 47 †Intuit †IPG Photonics 24 †IXYS 44 †j2 Global Communications 26 †JDA Software Group 25 †KEYW Holding 32 †Lawson Software 86 †Liquidity Services 32 †LogMeIn 10 MasterCard Class A 41 †MEMC Electronic Materials Microsoft †Motorola †NetApp 36 †NETGEAR 17 †NIC 61 †Nuance Communications 52 †ON Semiconductor †priceline.com 28 †Progress Software 18 QUALCOMM Quality Systems 9 †QuinStreet 28 †Rackspace Hosting 20 †Radiant Systems 33 †RightNow Technologies 19 †Rofin-Sinar Technologies 22 †SAVVIS 29 †Semtech 26 †SolarWinds 31 †SS&C Technologies Holdings 32 †Symantec 99 †Synaptics 24 †Tekelec 43 †TeleTech Holdings 30 †Teradata †ValueClick 46 †VeriSign †ViaSat 14 Visa Class A †Vocus 29 Xerox †Yahoo Materials – 1.26% Alcoa 71 Celanese Class A 55 Dow Chemical 62 duPont (E.I.) deNemours †KapStone Paper & Packaging 41 †Owens-Illinois 48 Rock-Tenn Class A 15 †Rockwood Holdings 20 Schulman (A.) 29 Silgan Holdings 18 Temple-Inland 49 United States Steel 28 Telecommunications – 2.34% Alaska Communications Systems Group 44 †Arris Group 44 AT&T Atlantic Tele-Network 9 †Crown Castle International †Knology 35 NTELOS Holdings 28 Plantronics 18 †Polycom Qwest Communications International †RigNet 31 Verizon Communications Utilities – 1.15% American Electric Power 67 Cleco 19 Edison International MDU Resources Group 51 NorthWestern 14 OGE Energy 24 Progress Energy UIL Holdings 14 UNITIL 19 Total U.S. Markets (cost $607,998) §Developed Markets – 22.13% Consumer Discretionary – 3.67% Autoliv 53 Bayerische Motoren Werke 82 Don Quijote Esprit Holdings 17 81 PPR 25 Publicis Groupe 78 Techtronic Industries Toyota Motor Vivendi †Yue Yuen Industrial Holdings Consumer Staples – 2.30% Aryzta †Coca-Cola Amatil @Greggs Metro Parmalat Energy – 0.67% †Nabors Industries 58 Noble 30 Total Financials – 2.51% Alterra Capital Holdings 25 Aspen Insurance Holdings 24 AXA Banco Santander †Mitsubishi UFJ Financial Group Nordea Bank †Standard Chartered UniCredit Healthcare – 2.09% †Eurand 36 †ICON ADR 28 Meda Class A Novartis Novo Nordisk ADR 70 Sanofi-Aventis Industrials – 5.24% Alstom Asahi Glass Cie de Saint-Gobain Deutsche Post Finmeccanica †ITOCHU †Koninklijke Philips Electronics Singapore Airlines ADR Teleperformance Tianjin Development Holdings †Vallourec 68 Information Technology – 1.55% Accenture Class A 27 †CGI Group Class A Nokia Materials – 2.12% Agrium 14 Alumina ADR 92 Anglo American ADR ArcelorMittal Lafarge Rexam Syngenta ADR Telecommunications – 1.61% China Mobile ADR 97 China Unicom Hong Kong ADR Telefonica TELUS Vodafone Group Utilities – 0.37% National Grid Total Developed Markets (cost $298,356) XEmerging Markets – 14.69% Consumer Discretionary – 0.36% †Grupo Televisa ADR 76 Santos Brasil Participacoes †Turk Sise ve Cam Fabrikalari Wal-Mart de Mexico Series V †Xueda Education Group ADR 38 Consumer Staples – 1.03% Brazil Foods ADR 96 Chaoda Modern Agriculture Holdings @Cresud ADR 98 Fomento Economico Mexicano ADR 19 KT&G 18 Lotte Chilsung Beverage 2 Lotte Confectionery 1 Tingyi Cayman Islands Holding Tsingtao Brewery 71 Energy – 2.76% China Petroleum & Chemical ADR 6 CNOOC CNOOC ADR 2 Gazprom ADR LUKOIL ADR 16 PetroChina ADR 13 Petroleo Brasileiro SA ADR Petroleo Brasileiro SP ADR Polski Koncern Naftowy Orlen 59 PTT @PTT Exploration & Production #Reliance Industries GDR 144A 38 †Rosneft Oil GDR Sasol ADR 31 Tambang Batubara Bukit Asam Financials – 2.44% ABSA Group 37 Akbank Banco Bradesco ADR 66 Banco Santander Brasil ADR Bangkok Bank Bank of China †China Construction Bank Credicorp 11 Cyrela Brazil Realty 67 Fubon Financial Holding @Hong Leong Bank †Industrial & Commercial Bank of China @IRSA Inversiones y Representaciones ADR 43 KB Financial Group ADR 77 KLCC Property Holdings Malayan Banking †OTP Bank 42 Powszechna Kasa Oszczednosci Bank Polski 58 †Powszechny Zaklad Ubezpieczen 15 Samsung Life Insurance 20 @Sberbank Standard Bank Group 83 †Torunlar Gayrimenkul Yatirim Ortakligi Turkiye Is Bankasi Class C †UEM Land Holdings VTB Bank GDR Healthcare – 0.09% †Hypermarcas Industrials – 0.50% All America Latina Logistica †Empresas ADR 73 Fosun International Guangshen Railway ADR 53 †LG Electronics 17 Siam Cement NVDR United Tractors Information Technology – 3.55% †Alibaba.com Hon Hai Precision Industry HTC LG Display ADR 37 Samsung Electronics 5 †Shanda Games ADR †Shanda Interactive Entertainment ADR 53 †Sohu.com Taiwan Semiconductor Manufacturing ADR United Microelectronics Materials – 1.98% †Anglo Platinum 12 ArcelorMittal South Africa Braskem ADR 72 Cemex ADR Cia de Minas Buenaventura ADR 22 †Fibria Celulose ADR 92 Impala Platinum Holdings 32 Israel Chemicals 51 MMC Norilsk Nickel ADR 65 †Petronas Chemicals Group POSCO ADR 14 Vale ADR Telecommunications – 1.46% America Movil ADR 15 Chunghwa Telecom ADR †Foxconn International Holdings KT ADR 89 LG Uplus SK Telecom ADR Turkcell Iletisim Hizmet ADR Vivo Participacoes ADR 36 Vodacom Group Utilities – 0.52% Centrais Eletricas Brasileiras ADR Datang International Power Generation Huaneng Power International ADR 74 Light †Polska Grupa Energetyczna Total Emerging Markets (cost $171,543) Total Common Stock (cost $1,077,897) Exchange Traded Funds – 8.84% Equity Funds – 8.84% iShares MSCI EAFE Growth Index Vanguard Europe Pacific Total Exchange Traded Funds (cost $119,643) Principal Amount (U.S. $) ≠Short-Term Investments – 6.92% Discount Notes – 4.87% Federal Home Loan Bank 0.001% 1/3/11 $ 0.001% 1/5/11 0.001% 1/11/11 0.03% 1/26/11 0.098% 1/7/11 U.S. Treasury Obligation – 2.05% U.S. Treasury Bill 0.025% 1/13/11 Total Short-Term Investments (cost $103,434) Total Value of Securities – 101.52% (cost $1,300,974) Liabilities Net of Receivables and Other Assets (See Notes) – (1.52%) ) Net Assets Applicable to 145,695 Shares Outstanding – 100.00% $ †Non income producing security. @Illiquid security. At December 31, 2010, the aggregate amount of illiquid securities was $13,083, which represented 0.88% of the Fund’s net assets. See Note 5 in "Notes." ≠The rate shown is the effective yield at the time of purchase. #Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. At December 31, 2010, the aggregate amount of Rule 144A securities was $1,805, which represented 0.12% of the Fund’s net assets. See Note 5 in "Notes." §Developed Market – countries that are thought to be most developed and therefore less risky than emerging markets. XEmerging Market – developing countries with relatively low per capita income, often with above-average economic growth potential but more risk. Summary of Abbreviations: ADR – American Depositary Receipts CAD – Canadian Dollar CHF – Swiss Franc EUR – European Monetary Unit GBP – British Pound Sterling GDR – Global Depositary Receipts HKD – Hong Kong Dollar MNB – Mellon National Bank NVDR – Non Voting Depositary Receipts REIT – Real Estate Investment Trust USD – United States Dollar 1The following foreign currency exchange contracts were outstanding at December 31, 2010: Foreign Currency Exchange Contracts Unrealized Contracts to In Exchange Settlement Appreciation Counterparty Receive (Deliver) For Date (Depreciation) MNB
